OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Even assuming that the location of the bus owned by defendant Leprechaun Lines, Inc. in the traffic lane at the time of the accident resulted, in some respect, from negligence on the part of Leprechaun, the City of Buffalo or the County of Erie/ *836Erie Community College as plaintiffs allege, these defendants were nonetheless entitled to summary judgment because they established, as a matter of law, that the alleged negligence was not a proximate cause of plaintiffs injuries (see Sheehan v City of New York, 40 NY2d 496, 503 [1976]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.